DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, and 19-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent No. 7,030,918  ("Nakashiba").
Regarding claim 1, Nakashiba discloses an optical sensing device (10, Fig. 13), comprising: 
a sensing pixel (101, Fig. 13) comprising a sensing circuit (15-15B, 16-16B, 17-17B, Figs. 13, 15, col. 2, lines 34-52) and a sensing element (14, Fig. 13) electrically connected to the sensing circuit (Fig. 15, col. 7, lines 29-32); 
a driving circuit (106, Fig. 13, constitutes vertical/horizontal scanning units, col. 2, lines 21-24, col. 7, lines 29-32) electrically connected to the sensing circuit (inherent, given that the driving circuit is driving the sensing circuit in the pixel); and 
a first light shielding layer (20, 21, Fig. 13, col. 4, lines 25-26, or 24, Fig. 1) comprising at least one first opening (23, Fig. 13, col. 3, line 31, or 23’, Fig. 1) corresponding to the sensing element (14, Fig. 13), wherein the first light shielding layer (21, Fig. 13) is overlapped with the driving circuit (106, Fig. 13, col. 3, lines 9-19) in a top-view direction of the optical sensing device (10, Fig. 13).
Regarding claim 2, Nakashiba discloses the optical sensing device according to claim 1, wherein the first light shielding layer (21, Fig. 13) comprises organic material (col. 5, lines 55-57).
Regarding claim 19, Nakashiba discloses the optical sensing device according to claim 1, wherein an edge of the first light shielding layer (edge of 21, Fig. 13) adjacent to the driving circuit (106, Fig. 13) extends outward from the driving circuit (106, Fig. 13) by a first extension distance (distance between edge and driving circuit, Fig. 13), a vertical distance between the first light shielding layer (21, Fig. 13) and the driving circuit (106, Fig. 13) in the top-view direction is defined as a first spacing (Lo, Fig. 13, Lo is also the distance to the driving circuit), and the first extension distance is greater than or equal to the first spacing (see Fig. 13, col. 4, lines 31-35).
Regarding claim 20, Nakashiba discloses the optical sensing device according to claim 1, wherein an edge of the first light shielding layer (edge of 21, Fig. 13) adjacent to the sensing pixel (101, Fig. 13) extends outward from the sensing pixel (101, Fig. 13) by a second extension distance, a vertical distance between the first light shielding layer (21, Fig. 13) and the sensing pixel (101, Fig. 13) in the top-view direction is defined as a second spacing (Lo, Fig. 13, or for example, L’, Fig. 1), and the second extension distance is greater than or equal to the second spacing (for example, L’ is shorter than extension distance of 24, Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,514,888 ("Sano") in view of Nakashiba.
Regarding claim 1, Sano discloses an optical sensing device (10, Fig. 13), comprising: 
a sensing pixel (Fig. 1) comprising a sensing circuit (44, 48, Fig. 1) and a sensing element (43, Fig. 1) electrically connected to the sensing circuit (Fig. 1, col. 6, lines 8-27); 
a driving circuit (inherent, given that the driving circuit is needed to drive the sensing circuit in the pixel) electrically connected to the sensing circuit (44, 48, Fig. 1); and 
a first light shielding layer (any of 54, 56, 58, or 60, Fig. 1) comprising at least one first opening (opening of either 54, 56, 58, or 60, Fig. 1) corresponding to the sensing element (43, Fig. 1).
Sano does not explicitly disclose a driving circuit, nor that the first light shielding layer is overlapped with the driving circuit.
However, Nakashiba discloses a driving circuit (106, Fig. 13, constitutes vertical/horizontal scanning units, col. 7, lines 29-32) electrically connected to the sensing circuit (inherent, given that the driving circuit is driving the sensing circuit in the pixel), and a first light shielding layer (21, Fig. 13) overlapped with the driving circuit (106, Fig. 13, col. 3, lines 9-19) in a top-view direction of the optical sensing device (10, Fig. 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the light shielding layer overlap the driving circuit as disclosed by Nakashiba in the device of Sano in order to protect the circuitry from photons.
Regarding claim 2, Sano in view of Nakashiba discloses the optical sensing device according to claim 1, and Sano further discloses that the first light shielding layer (for example, 56, Fig. 1) comprises organic material (col. 8, lines 21-22).
Regarding claim 3, Sano in view of Nakashiba discloses the optical sensing device according to claim 1, and Sano further discloses a second light shielding layer (any of 54, 56, 58, or 60, Fig. 1) comprising at least one second opening (opening of any of 54, 56, 58, or 60, Fig. 1), wherein the at least one second opening (opening of any of 54, 56, 58, or 60, Fig. 1) is overlapped with the at least one first opening in the top-view direction (opening of any of 54, 56, 58, or 60, Fig. 1, all openings from all the shielding layers overlap each other).
Regarding claim 4, Sano in view of Nakashiba discloses the optical sensing device according to claim 3, and Sano further discloses the first light shielding layer comprises organic material (for example, 56, Fig. 1, uses an organic film, col. 8, lines 21-22 ), and the second light shielding layer comprises metal material (for example 54, Fig. 1, is formed from a metallic film, col. 7, lines 60-61).
Regarding claim 5, Sano in view of Nakashiba discloses the optical sensing device according to claim 3, and Sano further discloses the second light shielding layer (for example, either 58, 56, 54, can read on ‘second’ light shielding layer) is disposed between the first light shielding layer (for example 60 is above either 58, 56, 54, and also 58 is above 56, 54, and also 56 is above 54, therefore either 60, 58, or 56 can read on ‘first’ light shielding layer) and the sensing element (43, Fig. 1).
Regarding claim 7, Sano in view of Nakashiba discloses the optical sensing device according to claim 3, and Sano further discloses that the first light shielding layer (for example, either 58, 56, 54, can read on ‘first’ light shielding layer) is disposed between the second light shielding layer (for example 60 is above either 58, 56, 54, also 58 is above 56, 54, and also 56 is above 54, therefore either 60, 58, or 56 can read on ‘second’ light shielding layer) and the sensing element (43, Fig. 1).
Regarding claim 8, Sano in view of Nakashiba discloses the optical sensing device according to claim 7, and Sano further discloses that a size of the at least one first opening (see Fig. 1 and col. 9, lines 5-10) of the first light shielding layer (for example, either 58, 56, 54, can read on ‘first’ light shielding layer) is less than a size of the at least one second opening (see Fig. 1, size opening of 58 is less than opening of 60, opening of 56 is less than opening of either 58 or 60, and size of opening of 54 is less than opening of either 56, 58, or 60) of the second light shielding layer (either 60, 58, or 56 can read on ‘second’ light shielding layer).
Regarding claim 9, Sano in view of Nakashiba discloses the optical sensing device according to claim 3, and Sano further discloses an insulating layer (for example, 55, 57, 59 are acrylic resin, col. 8, lines 5-6, and col. 8, line 67 – col. 9, line 1, acrylic resin is a type of plastic and plastic is well known to be an insulator) disposed between the first light shielding layer (any of 54, 56, 58, or 60, Fig. 1) and the second light shielding layer (corresponding any of 54, 56, 58, or 60, Fig. 1).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sano in view of Nakashiba further in view of U.S. Patent Publication No. 2022/0293657 ("Chou").
Regarding claim 6, Sano in view of Nakashiba discloses the optical sensing device according to claim 5, but does not disclose comprising an anti-reflection layer disposed on the second light shielding layer.
However, Chou discloses an anti-reflection layer (31, Fig. 24) disposed on the second light shielding layer (either 22 or 26, Fig. 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include an anti-reflection layer to the light shielding layer as disclosed by Chou in the device of Sano in view of Nakashiba in order to absorb stray light and reduce the noise.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sano in view of Nakashiba further in view of U.S. Patent Publication No. 2019/0267421 ("Suzuki").
Regarding claim 10, Sano in view of Nakashiba discloses the optical sensing device according to claim 9, but does not explicitly disclose a protective layer disposed between the first light shielding layer and the insulating layer or disposed between the second light shielding layer and the insulating layer.
However, Suzuki discloses a protective layer (140, Fig. 2, paragraph [0034]) disposed between the first light shielding layer (134, 135, Fig. 2) and the insulating layer (142, Fig. 2, paragraph [0049] states 142 is an insulator).
It would have been obvious to one of ordinary skill in the art before the effective filing date to add a protective layer as disclosed by Suzuki between the light shielding layer and the insulating layer in Sano in view of Nakashiba in order to protect the components underneath.
Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sano in view of Nakashiba further in view of U.S. Patent Publication No. 2015/0109501 ("Sekine").
Regarding claim 11, Sano in view of Nakashiba discloses the optical sensing device according to claim 1, and Sano further discloses a micro-lens (62, Fig. 1), wherein the micro-lens (62, Fig. 1) is overlapped with the at least one first opening in the top-view direction (62 overlaps with the opening of any of 54, 56, 58, or 60, Fig. 1).
Sano in view of Nakashiba does not disclose that the micro-lens is disposed on the first light shielding layer.
However, Sekine discloses a micro-lens (40, Figs. 2, 3C) is disposed on a light shielding layer (50, Figs. 2, 3C).
It would have been obvious to one of ordinary skill in the art before the effective filing date to dispose the micro-lens on the light shielding layer as disclosed by Sekine in the first light shielding layer of Sano in view of Nakashiba in order to reduce complexity of the manufacturing process of the microlens.
Regarding claim 12, Sano in view of Nakashiba further in view of Sekine discloses the optical sensing device according to claim 11, and Sano further discloses a third light shielding layer (for example 60 is between micro-lens and either 58, 56, 54, also 58 is between micro-lens and 56 or 54, and also 56 is between micro-lens and 54, therefore either 60, 58, or 56 can read on ‘third’ light shielding layer) disposed between the micro-lens (62, Fig. 1) and the first light shielding layer (for example, either 58, 56, 54, can read on ‘first’ light shielding layer), wherein the third light shielding layer (either 60, 58, or 56, Fig. 1) comprises at least one third opening (opening of either 60, 58, or 56, Fig. 1) overlapped with the at least one first opening in the top-view direction (opening of any of 58, 56, or 54, Fig. 1, all openings from all the shielding layers overlap each other).
Regarding claim 13, Sano in view of Nakashiba further in view of Sekine discloses the optical sensing device according to claim 12, and Sano further discloses that a size of the at least one first opening (see Fig. 1 and col. 9, lines 5-10) of the first light shielding layer (for example, either 58, 56, 54, can read on ‘first’ light shielding layer) is less than a size of the at least one third opening (see Fig. 1, size opening of 58 is less than opening of 60, opening of 56 is less than opening of either 58 or 60, and size of opening of 54 is less than opening of either 56, 58, or 60) of the third light shielding layer (either 60, 58, or 56 can read on ‘third’ light shielding layer).
Regarding claim 14, Sano in view of Nakashiba further in view of Sekine discloses the optical sensing device according to claim 12, and Sekine further discloses a protective layer (65, Fig. 7C, paragraph [0050]) disposed between a light shielding layer (50, Fig. 7C) and the micro-lens (40, Fig. 7C).
It would have been obvious to one of ordinary skill in the art before the effective filing date to add a protective layer between a light shielding layer and the micro-lens as disclosed by Sekine in between the third light shielding layer and micro-lens of Sano in view of Nakashiba in order to protect the light shielding layer.
Regarding claim 15, Sano in view of Nakashiba further in view of Sekine discloses the optical sensing device according to claim 12, and Sano further discloses that the first light shielding layer (for example, 56, Fig. 1) comprises organic material (col. 8, lines 21-22).  Nakashiba discloses that a [third] light shielding layer (20, Fig. 13) comprises metal material (col. 4, lines 16-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a light shielding layer be comprised of a metal material as disclosed by Nakashiba in the device of Sano in view of Nakshiba further in view of Sekine in order to effect light shielding above the wiring layers. 
Regarding claim 16, Sano in view of Nakashiba further in view of Sekine discloses the optical sensing device according to claim 12, and Sano further discloses an insulating layer (for example, 55, 57, 59 are acrylic resin, col. 8, lines 5-6, and col. 8, line 67 – col. 9, line 1, acrylic resin is a type of plastic and plastic is well known to be an insulator) disposed between the first light shielding layer (for example, either 58, 56, 54, can read on ‘first’ light shielding layer) and the third light shielding layer (either 60, 58, or 56 can read on ‘third’ light shielding layer).
Regarding claim 17, Sano in view of Nakashiba further in view of Sekine discloses the optical sensing device according to claim 16, and Sekine further discloses a protective layer (65, Fig. 7C, paragraph [0050]) disposed between a light shielding layer (50, Fig. 7C) and the micro-lens (40, Fig. 7C).
It would have been obvious to one of ordinary skill in the art before the effective filing date to add a protective layer between a light shielding layer and the micro-lens as disclosed by Sekine in between the first or third light shielding layer and micro-lens of Sano in view of Nakashiba in order to protect the light shielding layer.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sano in view of Nakashiba and Sekine further in view U.S. Patent Publication No. 2018/0158858 ("Moriya").
Regarding claim 18, Sano in view of Nakashiba further in view of Sekine discloses the optical sensing device according to claim 11, and Sano further discloses that the third light shielding layer (either 60, 58, or 56, Fig. 1)  comprises at least one third opening (opening of either 60, 58, or 56, Fig. 1) overlapped with the at least one first opening in the top-view direction (opening of any of 58, 56, or 54, Fig. 1, all openings from all the shielding layers overlap each other).
Sano in view of Nakashiba further in view of Sekine does not disclose that the third light shielding layer is disposed on the micro-lens.
However, Moriya discloses a light shielding layer (27, Fig. 3) is disposed on the micro-lens (28, Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to place the light shielding layer on the micro-lens as disclosed by Moriya in the device of Sano in view of Nakashiba further in view of Sekine in order to ensure the top edges of the microlens are shielded from stray light.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        



/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878